Case 1:20-cr-00534-GHW Document 24 Filed 10/29/20 Page 1 of 4
                                                USDC SDNY
                                                DOCUMENT
                                                ELECTRONICALLY FILED
                                                DOC #:
                                                DATE FILED: 10/29/2020
Case 1:20-cr-00534-GHW Document 24 Filed 10/29/20 Page 2 of 4
Case 1:20-cr-00534-GHW Document 24 Filed 10/29/20 Page 3 of 4
Case 1:20-cr-00534-GHW Document 24 Filed 10/29/20 Page 4 of 4
